FILED
                                                                                  Nov 10, 2022
                                                                                  02:48 PM(CT)
                                                                               TENNESSEE COURT OF
                                                                              WORKERS' COMPENSATION
                                                                                     CLAIMS




           TENNESSEE BUREAU OF WORKERS’ COMPENSATION
          IN THE COURT OF WORKERS’ COMPENSATION CLAIMS
                           AT NASHVILLE

John Stevens,                                    )   Docket No. 2022-06-1224
            Employee,                            )
v.                                               )
Hunter Residential Services, LLC, d/b/a          )   State File No. 39931-2022
The Surfin Plumbers,                             )
            Employer,                            )
And                                              )
Federated Mut. Ins. Co.,                         )   Judge Kenneth M. Switzer
            Carrier.                             )


                         ORDER ON EXPEDITED HEARING


      The Court held an expedited hearing on November 10, 2022, where the parties
announced several stipulations:

   ◼ Hunter Residential accepts the claim. It shall promptly contact Dr. Cornelius’s
     office to schedule the recommended MRI and will continue to authorize all
     reasonable, necessary and work-related treatment until Mr. Stevens attains
     maximum medical improvement. It shall also pay for any past treatment where a
     balance remains.

   ◼ Hunter Residential previously paid Mr. Stevens temporary disability benefits
     totaling $6,625.34 (after a child support lien) from June 3 through August 19. His
     weekly compensation rate is $703.14. Hunter Residential shall resume paying
     temporary disability benefits at that rate. It will pay Mr. Stevens a lump-sum as
     compensation from August 20 through the present; then regular weekly payments
     shall begin until Mr. Stevens reaches maximum medical improvement or returns to
     work at full pay.

   ◼ Hunter Residential is exploring the possibility of work within Mr. Stevens’s
     restrictions. If it is able to offer him a position within his limitations, he might be
     eligible for temporary partial disability benefits during the time he is still treating.

                                             1
       Mr. Stevens, who represents himself, expressed his understanding and agreement of
the above.

      In addition, Hunter Residential and Federated Mutual Insurance Company dispute
whether coverage was in place on the alleged date of injury. Federated filed a lawsuit in
Chancery Court seeking a declaratory judgment on this issue.

     The Court sets a status hearing on February 6, 2023, at 10:15 a.m. Central Time.
You must call (615) 532-9552 or (866) 943-0025 to participate.

        If issues arise before the next hearing regarding benefits or discovery, any party may
file a motion. Please contact the staff attorney, Jane Salem, at 615-770-1709 or
jane.f.salem@tn.gov, if the parties reach a settlement of all issues before the next hearing.

       IT IS ORDERED.

                                    Entered November 10, 2022.


                                    ________________________________________
                                    JUDGE KENNETH M. SWITZER
                                    Court of Workers’ Compensation Claims




                                              2
                            CERTIFICATE OF SERVICE

       I certify that a copy of this Order was sent as indicated on November 10, 2022.

Name                   Certified   Regular       Email   Sent to
                       Mail        mail
John Stevens,                         X            X     25 Upton Heights
employee                                                 Lebanon TN 37087
                                                         Stevensjohn333@icloud.com
Patrick Parker,                                    X     pparker@pparkerlaw.com
Abigail Strader,                                         astrader@pparkerlaw.com
employer’s attorneys
Brett Burrow,                                      X     bburrow@burrowlee.com
Carrigan Hicks,                                          tbrasher@burrowlee.com
employer’s attorneys                                     chicks@burrowlee.com




                                   _______________________________________
                                   Penny Shrum, Clerk
                                   WC.CourtClerk@tn.gov




                                             3